DETAILED ACTION
This action is in response to applicant’s amendment filed on 01 July 2022.  Claims 1-11, 14-19, 21, 23, and 26 are now pending in the present application and claims 12-13, 20, 22, 24-25, and 27-29 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-19, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (hereinafter Khan) (WO 2006/098608 A1) in view of further support by 3GPP (3rd Generation Partnership Project; “LTE: Who determines RN Type/subframe Partitioning and How is this Communicated”; Release 15; 3GPP Tr 38.874 v1.0.0 (2018-12); R2-104541).
Regarding claims 1, 14, and 25, Khan discloses a method of operating a first infrastructure equipment of a wireless communications network, the wireless communications network comprising a core network part, the first infrastructure equipment, a second infrastructure equipment acting as a backhaul relay node between the first infrastructure equipment and the core network part, and a downstream wireless communications device downstream of the first infrastructure equipment { (see pg. 5, lines 3-8; Figs. 4 & 11) }, the method comprising:
in response to receiving the indication of the first set of communications resources from the second infrastructure equipment, allocating, by the first infrastructure equipment, resource elements of the first set of communications resources to receive from the downstream wireless communication device first data for transmission to the core network part { (see pg. 6, lines 28-29; pg. 4, lines 13-17; pg. 1, lines 24-29), where the system allocates resources to the nodes }, and
receiving, at the first infrastructure equipment, at a same time as receiving of the first data from the downstream wireless communication device, second data transmitted by the second infrastructure equipment on one or more resource elements within a second set of communications resources of the first frequency resource within the first time period, the second set of communications resources being different from the first set of communications resources { (see pg. 6, lines 17-35; pg. 2, lines 7-9), where the relay node can communicate simultaneously with the BS and MS, in other words, the relay node can simultaneously receive from the BS and MS (see pg. 1, lines 27-29,36; pg. 2, lines 22-32) }.  Khan does not discloses having the feature(s) of receiving from the second infrastructure equipment an indication of a first set of communications resources, the first set of communications resources comprising one or more resource elements of a first frequency resource within a first time period.  However, the examiner maintains that the feature(s) receiving from the second infrastructure equipment an indication of a first set of communications resources, the first set of communications resources comprising one or more resource elements of a first frequency resource within a first time period,  was well known in the art, as taught by 3GPP.
As further support in the same field of endeavor, 3GPP discloses the feature(s) of receiving from the second infrastructure equipment an indication of a first set of communications resources, the first set of communications resources comprising one or more resource elements of a first frequency resource within a first time period { (see pp. 7-8, section 2.3; Fig. 3), where the system provides communication frequency determined with a DeNB }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Khan and 3GPP to have the feature(s) receiving from the second infrastructure equipment an indication of a first set of communications resources, the first set of communications resources comprising one or more resource elements of a first frequency resource within a first time period, in order to provide a system that determines frequency, as taught by 3GPP (see pp. 7-8, section 2.3; Fig. 3; pg. 1, Introduction).
Regarding claims 2 and 15, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according claim 1, wherein the downstream wireless communications device is a third infrastructure equipment and the first infrastructure equipment is acting as a second backhaul relay node between the second infrastructure equipment and the third infrastructure equipment { (see pg. 4, lines 30-33; pg. 6, lines 28-29) }.
Regarding claims 3 and 16, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, the method comprising: transmitting the first data to the second infrastructure equipment, and transmitting the second data to the downstream wireless communications device { (see pg. 4, lines 30-33; pg. 6, lines 28-29; Fig. 5) }. 
Regarding claims 4 and 17, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, wherein the second infrastructure equipment is connected to the core network part of the wireless communications network and is acting as a donor node { (see pg. 4, lines 30-33; pg. 6, lines 28-29) }.  As a note, 3GPP the least further discloses the feature(s) wherein the second infrastructure equipment is connected to the core network part of the wireless communications network and is acting as a donor node { (see pp. 7-8, section 2.3; Fig. 3), where the system provides communication frequency determined with a DeNB }.
Regarding claims 5 and 18, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, the method comprising before receiving the second data from the second infrastructure equipment, receiving an indication that the second set of communications resources has been allocated for the transmission of the second data by the second infrastructure equipment to the first infrastructure equipment { (see pg. 4, lines 30-33; pg. 6, lines 17-35,28-29) }.
Regarding claims 6 and 19 , the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, the method comprising: receiving, from the second infrastructure equipment, an indication that the first set of communications resources are for allocation for a reception of data by the first infrastructure equipment { (see pg. 4, lines 30-33; pg. 6, lines 28-29) }.
Regarding claims 7 and 20, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 6, wherein the indication that the first set of communications resources are for the allocation for the reception of the data by the first infrastructure equipment comprises an indication that no communications resources on the first frequency resource within the first time period are for allocation for the transmission of the data by the first infrastructure equipment { (see pg. 4, lines 30-33; pg. 6, lines 28-29) }.
Regarding claim 8 and 21, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, wherein receiving the indication of the first set of communications resources comprises receiving one or more slot format indications associated with the first set of communications resources indicating that the first set of communications resources are not allocated for a transmission of data by the second infrastructure equipment to the first infrastructure equipment and the first set of communications resources are not allocated for a transmission of data by the first infrastructure equipment to the second infrastructure equipment { (see pg. 4, lines 30-33; pg. 6, lines 17-35,28-29) }.
Regarding claim 9 and 23, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, wherein the allocating the resource elements of the first set of communications resources comprises transmitting one or more slot format indications associated with the allocated resource elements of the first set of communications resources, the one or more slot format indications indicating that the allocated resource elements of the first set of communications resources are allocated for the transmission of the first data by the downstream wireless communications device to the first infrastructure equipment { (see pg. 4, lines 30-33; pg. 6, lines 28-29) }.
Regarding claim 10, and  the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, the method comprising: transmitting to the second infrastructure equipment an indication that the first infrastructure equipment supports simultaneous reception of the second data transmitted by the second infrastructure equipment and reception of the first data transmitted by the downstream wireless communications device { (see pg. 4, lines 30-33; pg. 6, lines 17-35,28-29) }.
Regarding claim 11, the combination of Khan and 3GPP discloses every limitation claimed, as applied above (see claim 1), in addition Khan further discloses a method according to Claim 1, the method comprising: receiving from the second infrastructure equipment an indication of a third set of communications resources, the third set of communications resources comprising one or more resource elements of a second frequency resource within a second time period, in response to receiving the indication of the third set of communications resources, allocating resource elements of the third set of communications resources for transmitting third data from the core network part by the first infrastructure equipment to the downstream wireless communications device, and transmitting fourth to the second infrastructure equipment on one or more resource elements within a fourth set of communications resources of the second frequency resource within the second time period, the fourth set of communications resources different from the third set of communications resources { (see pg. 4, lines 30-33; pg. 6, lines 28-29) }.





















Response to Arguments
 	Applicant's arguments with respect to claims 1-11, 14-19, 21, 23, and 26 are have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
	In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khan et al. (US 2006/0209671 A1) discloses system and method for subcarrier allocation in a wireless multihop relay network.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
18 October 2022